Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	
	Claims 37-56 are pending and under examination.


Priority
This application filed on 23 April 2020 is a continuation of 15/317, 393 (U.S. Patent No.  10,697,007)  filed on 08 December 2016 which is a 371 of PCT/US2015/037822 filed on 25 June 2015 which claims priority to US provisional 62/018,400 filed on 27 June 2014.

Terminal Disclaimer
The terminal disclaimer filed on 01 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,697,007 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






Allowable Subject Matter

Claims 37-56 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As the terminal disclaimer filed 01 December 2021 is approved, the double patenting rejections over claims 1-19 of U.S. Patent No. 10,697,007 are withdrawn.
Furthermore, regarding the response filed 01 December 2021, Applicants’ arguments are persuasive. 
Furthermore, the prior art does not teach or fairly suggest the claimed combination of steps, including  analyzing at least one unamplified nucleic acid in at least one sorted microdroplet of the sorted microdroplets,  in the context of the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639